Exhibit 10.4

 

[g78534ksi001.jpg]

 

March 14, 2013

 

CONFIDENTIAL

 

COMBIMATRIX CORPORATION

310 Goddard,Suite 150

Irvine, CA 92618

 

Attention:  Scott Burell

 

RE: Proposed Capital Formation

 

Dear Mr. Burell:

 

Pursuant to the Engagement Agreement dated July 13, 2012 and the Addendum Letter
dated September 10, 2012, entered into by and between C.K. Cooper &
Company, Inc. (“CKCC”) and CombiMatrix Corporation (the “Company”), the Company
agrees to pay CKCC the agreed upon 6.0% (six percent) cash placement agent fee
for the contemplated capital formation transaction with Alpha Capital and its
affiliates.  As a gesture of good faith, CKCC will forego any further right of
first refusal as it relates to the Agreements.

 

If this letter is acceptable, please acknowledge by signing below.  No other
terms or conditions of the Agreements are being modified as a result of the
execution of this letter.

 

 

Very truly yours,

 

C.K. COOPER & COMPANY, INC.

 

 

 

 

By:

/s/ Alexander G. Montano

 

 

Name:

Alexander G. Montano

 

 

Title:

Managing Director

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

 

 

 

COMBIMATRIX CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Scott Burell

 

 

 

 

Name:

Scott Burell

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

4 Park Plaza, Suite 1900 · Irvine, California 92614

TEL: 949 477-9300 · FAX: 949 477-9211 ·  TOLL -FREE: 888 477-9301 ·
administration@ckcooper.com

 

--------------------------------------------------------------------------------